DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 12/14/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objections to claims 1, 2, and 8 are withdrawn in view of the appropriate amendments filed.  
Drawings
3.	The objections to drawings are withdrawn given the subject matter objected to in terms of not being shown in the drawings has been cancelled from the claims.

Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	a third thermal insulator (claim 2)
	a fourth thermal insulator (claim 3)

MPEP § 608.01(o) is partially reproduced below with emphasis added:
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in 
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. 

It is noted that any additional, new terminology presented in claim 2 in a future response that is fully supported by the figures should also be amended into the specification.  The language presented within claim 2 currently in conjunction with the above new terms should not be added to the specification as the language is new matter (see rejection below).

Drawings
5.	The drawings are objected to because the terms “third thermal insulator” and “fourth thermal insulator” do not appear in the description with an appropriate reference numeral also found in the drawing, designating the part to which the term applies (see MPEP 608.01(o) above).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 2 as amended recites in part:
that projects from a side facing the side surface of the cylindrical shape of the third secondary battery cell to come into contact with the side surface of the cylindrical shape of the third secondary battery cell; and
 a fourth thermal insulator that projects from a side facing the side surface of the cylindrical shape of the fourth secondary battery cell to come into contact with the side surface of the cylindrical shape of the fourth secondary battery cell.”

None of the language exists in the specification including a third thermal insulator and a further thermal insulator, wherein the italicized features are not supported.  The language omits the essential structure in terms of what entity each of the third thermal insulator and further thermal insulator are projecting from (see 35 U.S.C. 112(b)/second paragraph rejection below); however, the entity appears to have to be the longitudinal partition plate 30 as best understood by the Examiner.
	Even with this assumption, claims 1 and 2 then require the longitudinal partition plate to thus have a total of four sides:
1) “a side facing the side surface of the cylindrical shape of the first secondary battery cell” (claim 1, lines 13-14);

2) “a side facing the side surface of the cylindrical shape of the second secondary battery cell” (claim 1, lines 16-17);

3) “a side facing the side surface of the cylindrical shape of the third battery cell” (claim 2); and

4) “a side facing the sides surface of the cylindrical shape of the fourth battery cell” (claim 2).

	The illustrated and described longitudinal partition plate 30 does not have four separate sides as presented in the amended claims.  The added language violates the written description requirement.  It would appear that the claimed sides of options 1 and 3 are one in the same (what would be a right side of longitudinal partition plate 30 facing first battery cell 1A and third battery cell 1C- Fig. 5).  It would appear that the claim sides of options 2 and 4 are one in the 
	Appropriate correction is required.  

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  what the third thermal insulator and further thermal insulator as presented are a constituent of.  Claim 2 as amended recites that the battery pack further comprises:
“a third thermal insulator that projects from a side [of what?] facing the side surface of the cylindrical shape of the third secondary battery cell to come into contact with the side surface of the cylindrical shape of the third secondary battery cell; and
 a fourth thermal insulator that projects from a side [of what?] facing the side surface of the cylindrical shape of the fourth secondary battery cell to come into contact with the side surface of the cylindrical shape of the fourth secondary battery cell.”

The issue is that the claim does not define from what constituent the third and further thermal insulators are projecting from or are a part of.  
	Appropriate correction is required.  

Claim Rejections - 35 USC § 102
10.	The rejection of claims 1-4, 7, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Horikoshi et al. (US 2011/0091751) is withdrawn in view of the amendments provided.  All rejections pending from this are also withdrawn.
The rejection of claims 1, 3-4, and 6-11 under 35 U.S.C. 102(a)(1) as being anticipated by Kazuya (JP 2012-033464) (machine translation provided by Applicant) is ) is withdrawn in view of the amendments provided.  All rejections pending from this are also withdrawn.

Allowable Subject Matter
11.	Claims 1 and 3-13 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the combination of limitations presented within independent claim 1.
	In an update of the prior art search, the following references were found and are considered pertinent to the claimed subject matter:  Jeon et al. (US 2006/0093899) and Kang (US 2011/0287287).

Response to Arguments
12.	Applicant’s arguments in view of the amendments filed to the claims have been fully considered and are persuasive.  The prior Office Action rejections have been withdrawn.  

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729